IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


T.L.P., JR.,                              :   No. 30 MAP 2021
                                          :
                     Appellee             :   Appeal from the Order of the
                                          :   Commonwealth Court at No. 591
                                          :   MD 2019 dated March 16, 2021.
               v.                         :
                                          :
                                          :
PENNSYLVANIA STATE POLICE OF THE          :
COMMONWEALTH OF PENNSYLVANIA,             :
                                          :
                     Appellant            :


                                   ORDER


PER CURIAM                                       DECIDED: December 22, 2021
      AND NOW, this 22nd day of December, 2021, the order of Commonwealth Court

is AFFIRMED.